EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Denise Mayfield on 8/18/2022.

The after-final claims dated 7/20/2022 have been amended as follows: 
CANCEL CLAIMS 2-10

CANCEL CLAIMS 52-54

ADD NEW CLAIM 55

                A kit comprising a set of 12 oligonucleotides to 100 oligonucleotides, said set of oligonucleotides consisting of oligonucleotides for measuring a combination of genes consisting of at least one gene selected from each of a CMS1 gene set, a CMS2 gene set, a CMS3 gene set, and a CMS4 gene set, wherein
                
                the CMS1 gene set consists of ENTREZ IDs: 6418 (SET), 9219 (MTA2), 10855 (HPSE), 3191 (HNRNPL), 9037 (SEMA5A), 10079 (ATP9A), 83737 (ITCH), 10140 (TOB1), 8313 (AXIN2), 54891 (INO80D), 57798 (GATAD1), 998 (CDC42), 7105 (TSPAN6), 23475 (QPRT), 6431 (SRSF6), 3725 (JUN), 81786 (TRIM7), 9554 (SEC22B), 1602 (DACH1), 57168 (ASPHD2), 401474 (SAMD12), 139322 (APOOL), 1783 (DYNC1LI2), 29966 (STRN3), 80183 (RUBCNL), 8019 (BRD3), 3549 (IHH), 27330 (RPS6KA6), and 10451 (VAV3);

                the CMS2 gene set consists of ENTREZ IDs: 5326 (PLAGL2), 112858 (TP53RK), 1057 (CELP), 6780 (STAU1), 23509 (POFUT1), 51497 (NELFCD), 430 (ASCL2), 171023 (ASXL1), 25980 (AAR2), 23475 (QPRT), 22919 (MAPRE1), 80183 (RUBCNL), 51526 (OSER1), 28951 (TRIB2), 1056 (CEL), 1846 (DUSP4), 644 (BLVRA), 9054 (NFS1), 55661 (DDX27), 54894 (RNF43), 58490 (RPRD1B), and 4212 (MEIS2);

                the CMS3 gene set consists of ENTREZ IDs: 4217 (MAP3K5), 84666 (RETNLB), 8857 (FCGBP), 7078 (TIMP3), 80150 (ASRGL1), 4151 (MB), 54596 (L1TD1), 143458 (LDLRAD3), 84189 (SLITRK6), 7410 (VAV2), 5937 (RBMS1), 25837 (RAB26), 10753 (CAPN9), 192134 (B3GNT6), 201501 (ZBTB7C), 9509 (ADAMTS2), 140828 (LINC00261), 84624 (FNDC1), 1290 (COL5A2), 405753 (DUOXA2), 1278 (COL1A2), 2335 (FN1), 1295 (COL8A1), 3488 (IGFBP5), 9254 (CACNA2D2), and 155465 (AGR3); and 
                
                the CMS4 gene set consists of ENTREZ IDs: 23414 (ZFPM2), 30008 (EFEMP2), 27295 (PDLIM3), 2737 (GLI3), 143903 (LAYN), 154810 (AMOTL1), 11037 (STON1), 7145 (TNS1), 9590 (AKAP12), 5178 (PEG3), 23194 (FBXL7), 4256 (MGP), 10000 (AKT3), 1410 (CRYAB), 862 (RUNX1T1), 4286 (MITF), 83871 (RAB34), 4211 (MEIS1), 165 (AEBP1), 6695 (SPOCK1), 1292 (COL6A2), 9353 (SLIT2), 4131 (MAP1B), 8639 (AOC3), 5549 (PRELP), 54796 (BNC2), 147906 (DACT3), and 8828 (NRP2),

                wherein said oligonucleotides are labeled, bound to a substrate or substrate surface or labeled and bound to a substrate or substrate surface.

ADD NEW CLAIM 56

                The kit of claim 55 wherein:
                
                the at least one CMS1 gene is selected from ENTREZ IDs: 9219 (MTA2), 57168 (ASPHD2), 7105 (TSPAN6), 23475 (QPRT), and 998 (CDC42);

                the at least one CMS2 gene is selected from ENTREZ IDs: 112858 (TP53RK), 5326 (PLAGL2), 23509 (POFUT1), 6780 (STAU1), and 1846 (DUSP4);

                the at least one CMS3 gene is selected from ENTREZ IDs: 7078 (TIMP3), 80150 (ASRGL1), 84189 (SLITRK6), 84666 (RETNLB), and 5937 (RBMS1); and

the at least one CMS4 gene is selected from ENTREZ IDs: 143903 (LAYN), 23414 (ZFPM2), 11037 (STON1), 27295 (PDLIM3), and 165 (AEBP1).

ADD NEW CLAIM 57

                The kit of claim 55, wherein the substrate comprises a plate, chip, array, grid, or flow cell.

ADD NEW CLAIM 58

                The kit of claim 55, further comprising one or more polymerase chain reaction reagents.
                
ADD NEW CLAIM 59

                The kit of claim 58, wherein the one or more polymerase chain reaction reagents are selected from the group consisting of a buffering agent, deoxynucleotide triphosphates, DNA polymerase, and a detection reagent, the detection reagent comprising a fluorescent dye or labeled probe. 

ADD NEW CLAIM 60

                The kit of claim 55, further comprising one or more reverse transcription reaction reagents.

ADD NEW CLAIM 61

                The kit of claim 60, wherein the one or more reverse transcription reaction reagents are selected from the group consisting of a buffering agent, deoxynucleotide triphosphates, and reverse transcriptase.
                
ADD NEW CLAIM 62

                The kit of claim 55, further comprising a reaction container. 

ADD NEW CLAIM 63

                The kit of claim 62, wherein the reaction container comprises a sample tube or a reaction plate.

ADD NEW CLAIM 64

                The kit of claim 63, wherein the reaction container comprises a reaction plate comprising a 96 well plate or 384 well plate.

ADD NEW CLAIM 65

                A kit for predicting a consensus molecular subtype (CMS) of colorectal cancer as CMS1, CMS2, CMS3, CMS4, or a mixed CMS, from a tissue sample, said kit comprising 12 oligonucleotides to 100 oligonucleotides, said oligonucleotides consisting oligonucleotides for measuring a combination of genes consisting of at least one gene selected from each of a CMS1 gene set, a CMS2 gene set, a CMS3 gene set, and a CMS4 gene set, wherein:

                the CMS1 gene set consists of ENTREZ IDs: 6418 (SET), 9219 (MTA2), 10855 (HPSE), 3191 (HNRNPL), 9037 (SEMA5A), 10079 (ATP9A), 83737 (ITCH), 10140 (TOB1), 8313 (AXIN2), 54891 (INO80D), 57798 (GATAD1), 998 (CDC42), 7105 (TSPAN6), 23475 (QPRT), 6431 (SRSF6), 3725 (JUN), 81786 (TRIM7), 9554 (SEC22B), 1602 (DACH1), 57168 (ASPHD2), 401474 (SAMD12), 139322 (APOOL), 1783 (DYNC1LI2), 29966 (STRN3), 80183 (RUBCNL), 8019 (BRD3), 3549 (IHH), 27330 (RPS6KA6), and 10451 (VAV3);

                the CMS2 gene set consists of ENTREZ IDs: 5326 (PLAGL2), 112858 (TP53RK), 1057 (CELP), 6780 (STAU1), 23509 (POFUT1), 51497 (NELFCD), 430 (ASCL2), 171023 (ASXL1), 25980 (AAR2), 23475 (QPRT), 22919 (MAPRE1), 80183 (RUBCNL), 51526 (OSER1), 28951 (TRIB2), 1056 (CEL), 1846 (DUSP4), 644 (BLVRA), 9054 (NFS1), 55661 (DDX27), 54894 (RNF43), 58490 (RPRD1B), and 4212 (MEIS2);

                the CMS3 gene set consists of ENTREZ IDs: 4217 (MAP3K5), 84666 (RETNLB), 8857 (FCGBP), 7078 (TIMP3), 80150 (ASRGL1), 4151 (MB), 54596 (L1TD1), 143458 (LDLRAD3), 84189 (SLITRK6), 7410 (VAV2), 5937 (RBMS1), 25837 (RAB26), 10753 (CAPN9), 192134 (B3GNT6), 201501 (ZBTB7C), 9509 (ADAMTS2), 140828 (LINC00261), 84624 (FNDC1), 1290 (COL5A2), 405753 (DUOXA2), 1278 (COL1A2), 2335 (FN1), 1295 (COL8A1), 3488 (IGFBP5), 9254 (CACNA2D2), and 155465 (AGR3); and

                the CMS4 gene set consists of ENTREZ IDs: 23414 (ZFPM2), 30008 (EFEMP2), 27295 (PDLIM3), 2737 (GLI3), 143903 (LAYN), 154810 (AMOTL1), 11037 (STON1), 7145 (TNS1), 9590 (AKAP12), 5178 (PEG3), 23194 (FBXL7), 4256 (MGP), 10000 (AKT3), 1410 (CRYAB), 862 (RUNX1T1), 4286 (MITF), 83871 (RAB34), 4211 (MEIS1), 165 (AEBP1), 6695 (SPOCK1), 1292 (COL6A2), 9353 (SLIT2), 4131 (MAP1B), 8639 (AOC3), 5549 (PRELP), 54796 (BNC2), 147906 (DACT3), and 8828 (NRP2),

                wherein said oligonucleotides are labeled, bound to a substrate or substrate surface or labeled and bound to a substrate or substrate surface.

ADD NEW CLAIM 66

                The kit of claim 65, wherein said oligonucleotides consists of oligonucleotides for measuring an expression level of at least three different genes within each of the CMS1 gene set, the CMS2 gene set, the CMS3 gene set, and the CMS4 gene set.

ADD NEW CLAIM 67

                The kit of claim 65, wherein:

                the at least one CMS1 gene is selected from ENTREZ IDs: 9219 (MTA2), 57168 (ASPHD2), 7105 (TSPAN6), 23475 (QPRT), and 998 (CDC42);

                the at least one CMS2 gene is selected from ENTREZ IDs: 112858 (TP53RK), 5326 (PLAGL2), 23509 (POFUT1), 6780 (STAU1), and 1846 (DUSP4);

                the at least one CMS3 gene is selected from ENTREZ IDs: 7078 (TIMP3), 80150 (ASRGL1), 84189 (SLITRK6), 84666 (RETNLB), and 5937 (RBMS1); and

                the at least one CMS4 gene is selected from ENTREZ IDs: 143903 (LAYN), 23414 (ZFPM2), 11037 (STON1), 27295 (PDLIM3), and 165 (AEBP1).

ADD NEW CLAIM 68

                The kit of claim 65, wherein the substrate comprises a plate, chip, array, grid, or flow cell.

ADD NEW CLAIM 69

                The kit of claim 65, further comprising one or more polymerase chain reaction reagents.
                
ADD NEW CLAIM 70

                The kit of claim 69, wherein the one or more polymerase chain reaction reagents are selected from the group consisting of a buffering agent, deoxynucleotide triphosphates, DNA polymerase, and a detection reagent, the detection reagent comprising a fluorescent dye or labeled probe. 

ADD NEW CLAIM 71

                The kit of claim 65, further comprising one or more reverse transcription reaction reagents.

ADD NEW CLAIM 72

                The kit of claim 71, wherein the one or more reverse transcription reaction reagents are selected from the group consisting of a buffering agent, deoxynucleotide triphosphates, and reverse transcriptase.
                
ADD NEW CLAIM 73

                The kit of claim 65, further comprising a reaction container. 

ADD NEW CLAIM 74

                The kit of claim 73, wherein the reaction container comprises a sample tube or a reaction plate.

ADD NEW CLAIM 75

                The kit of claim 74, wherein the reaction container comprises a reaction plate comprising a 96 well plate or 384 well plate.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The after-final amendments filed 7/20/2022 have been entered.

The amendments and arguments presented in the papers filed 7/20/2022 ("Remarks”) have been thoroughly considered in view of the above Examiner’s amendment. The issues raised in the Office action dated 6/20/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 3 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn as being moot in view of the cancellation of claims 3 and 8.

b)	The rejection of claim(s) 11-15, 31-33 and 51 under 35 U.S.C. 102(a)(1) and 102(a)(b) as being anticipated by Payen de la Garanderie (US 2011/0190143 A1) as evidenced by Affymetrix are withdrawn as being moot in view of the cancellation of claims 11-15, 31-33 and 51.

c)	The provisional rejections of claims 2-5, 7-11, 13-15 and 30-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/014,910 are withdrawn in view of the terminal disclaimer approved on 7/21/2022. 

Claim Interpretation
As amended new claim 55 is an independent claim. New claims 56-64 depend from claim 55.
Claim 55 is drawn to a kit.
The only recited structural element of the kit is “a set of 12 oligonucleotides to 100 oligonucleotides” that consists of “oligonucleotides for measuring a combination of genes consisting of at least one gene selected from each” of the 4 CMS gene sets recited in the claim. The set of oligonucleotides is defined by its function, which is “for measuring a combination of genes”. The functional language is interpreted as limiting the structural features of the oligonucleotides the set is consists of to those specific for the analysis of a combination of genes consisting of at least one gene from each of the first, second, third and fourth CMS gene sets recited in the claim. Each of the first, second, third and fourth CMS gene sets is limited to only the genes recited in each group. In summary, the claim is limited in scope to sets of at least 12 oligonucleotides but no more than 100 oligonucleotides, and the oligonucleotides only measure the expression of genes recited in the groups set forth in the claim. A set having any oligonucleotide that measures the expression of a gene not listed in the claim is outside the scope of the claim.
The CMS gene sets themselves as a whole are not a structural feature of the claimed kit, but rather it is probes having structures for determining the expression of a subset of the recited genes recited in the claim that are required.
The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.
The claim is interpreted as not encompassing commercially available microarrays having probes for the recited genes if the microarrays include additional probes for genes not included in the recited groups. Commercial microarrays, such as those available from Affymetrix™, are not sets of 12 to 100 oligonucleotides but rather are a set of oligonucleotides consisting of several thousand probes or more. This interpretation of the claim is based on the prosecution history of the application as well in view of the specification as to what is encompassed by “a set of oligonucleotides”.
The claim encompasses additional oligonucleotides but they must be structurally and physically separate and distinct from the “set of 12 oligonucleotides to 100 oligonucleotides”. The probes detecting the recited genes in the context of commercially available array are not structurally and physically separate and distinct from the other probes of the array because they are all on the same array, substrate, surface, etc.

Claim 56 further limits claim 55 by limiting the genes selected from the first, second, third and four CMS gene sets to the specified subset of genes set forth in claim 56. The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.

Claim 57 further limits claim 55 by further defining substrates. The claim does not exclude embodiments in which the oligonucleotides are labeled.

Claim 58 further limits claim 55 by further requiring one or more polymerase chain reaction (PCR) reagents. The reagents encompassed by the claims are well-known as PCR is a well-established technique and includes elements such as a thermostable polymerase, dNTPs, buffers, etc.

	Claim 59 further limits claim 58 by requiring the one or more polymerase chain reaction reagents to be selected from the recited list.

	Claim 60 further limits claim 55 by requiring one or more reverse transcription reagents. The reagents encompassed by the claim are well known as reverse transcription is a well-established laboratory process and includes elements such as a reverse transcriptase, dNTPs, buffers, etc.

	Claim 61 further limits claim 60 by requiring the one or more reverse transcription reaction reagent to be selected from the recited list.

	Claim 62 further limits claim 55 by further requiring the kit to include a reaction container.

	Claim 63 further limits claim 62 by further limiting the reaction container to those recited in the claim.

	Claim 64 further limits claim 63 by requiring the reaction container to comprise the specific reaction plate.

As amended new claim 65 is an independent claim. New claims 66-75 depend from claim 65.
Claim 65 is drawn to a kit.
	The kit comprises 12 oligonucleotides to 100 oligonucleotides and the oligonucleotides consists of oligonucleotides for measuring a combination of genes consisting of at least one gene selected from each of the recited CMS gene sets. The number of oligonucleotides within the kit is capped at 100 oligonucleotides and the oligonucleotides must only be specific for at least one of the genes from each of the recited CMS gene sets.
The gene sets themselves as a whole are not a structural feature of the claimed kit, but rather it is probes having structures for determining the expression of a subset of the recited genes recited in the claim that are required.
The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.
The claim is interpreted as not encompassing commercially available microarrays having probes for the recited genes if the microarrays include additional probes for genes not included in the recited groups. Commercial microarrays, such as those available from Affymetrix™, do not have between 12 to 100 oligonucleotides but rather have several thousand oligonucleotides. This interpretation is based on the prosecution history of the application as well in view of the specification as to what is encompassed by “a set of oligonucleotides”.

	Claim 66 further limits claim 65 by further limiting the 12 to 100 oligonucleotides to at least three different genes from each of the CMS gene set. Because some genes appear in multiple CMS gene sets, the claim is interpreted as requiring oligonucleotides specific for 12 to 100 different genes.

Claim 67 further limits claim 65 by limiting the genes selected from the first, second, third and four CMS sets to the specified subset of genes set forth in claim 56. The terms in the parentheticals after each ENTREZ ID is understood to be the gene symbol for the ENTREZ entry.

Claim 68 further limits claim 65 by further defining substrates. The claim does not exclude embodiments in which the oligonucleotides are labeled.

Claim 69 further limits claim 65 by further requiring one or more polymerase chain reaction (PCR) reagents. The reagents encompassed by the claims are well-known as PCR is a well-established technique and includes elements such as a thermostable polymerase, dNTPs, buffers, etc.

	Claim 70 further limits claim 69 by requiring the one or more polymerase chain reaction reagents to be selected from the recited list.

	Claim 71 further limits claim 65 by requiring one or more reverse transcription reagents. The reagents encompassed by the claim are well known as reverse transcription is a well-established laboratory process and includes elements such as a reverse transcriptase, dNTPs, buffers, etc.

	Claim 72 further limits claim 71 by requiring the one or more reverse transcription reaction reagent to be selected from the recited list.

	Claim 73 further limits claim 65 by further requiring the kit to include a reaction container.

	Claim 74 further limits claim 73 by further limiting the reaction container to those recited in the claim.

	Claim 75 further limits claim 74 by requiring the reaction container to comprise the specific reaction plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed kits comprising limited sets of 12 to 100 oligonucleotides or 12 to 100 oligonucleotides that are specific for specific combinations of at least 4 genes is not taught or suggested by the prior art. While CMS gene sets are known in the prior art as demonstrated by references on the record, there is no consistent definition as to what genes are and are not in a particular CMS gene set. There is no motivation in the prior art to select oligonucleotides encompassed by the claimed kits that are specific for the particular combination of genes recited in the claim from all the different gene sets known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634